DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.          A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/20 has been entered.
 
Response to Amendment
3.         Applicant's amendment filed on 12/21/20 have been fully considered and entered.

Response to Arguments
4.         Applicant's arguments filed on 12/21/20 have been fully considered but are moot in view of amendment. All previous rejections have been withdrawn.

Examiner’s Amendment
5.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with DaLesia H. Boyd on 04/01/21.

           The application has been amended as follows: 
         (i)       In claim 83, please delete all the chemical formulas. 
        
Reasons for Allowance 
6.        The following is an examiner’s statement of reasons for allowance:         
            The closest prior arts are Paynter (US 2017/0369329), Yallourakis (US 4122060) and The Usage of Precipitated barium sulfate -precipitated barium sulfate supplier, downloaded from https://www.sinokematerial.com/the-usage-of-precipitated-barium-sulfate-precipitated-bari... on 3/29/2021.
            Paynter discloses a coated weighting agent for use in a drilling application, e.g. a coated weighting agent as an additive to a drilling fluid (para [0258], [0266]), wherein the coated weighting agent comprising a core weighting material such as hematite and the coating on the core comprising calcium carbonate (para [0019]-[0021], [0127], [0256], [0258], [0263]). Paynter further discloses the coated weighting agent has the specific gravity of about 5.5 (para [0022]). Paynter does not disclose the weighting agent is coated with barium sulfate, wherein the barium sulfate coated weighting agent has a surface coverage of about 10% to about 40% of the weighting agent, and wherein the barium sulfate coated weighting agent has a specific gravity of 4 to 18.                           

           The Usage of Precipitated barium sulfate -precipitated barium sulfate supplier, downloaded from https://www.sinokematerial.com/the-usage-of-precipitated-barium-sulfate-precipitated-bari... on 3/29/2021 discloses precipitated barium sulfate can be used as a supplementary filler and is widely used in various coatings, plastics, rubber, paints, inks, insulating tapes, ceramics, storage batteries, enamel and other industries, but does not disclose application in coating of the weighting agent. 
            The closest prior arts do not suggest or disclose the claimed method of treating a subterranean formation, wherein the weighting agent is coated with barium sulfate, wherein the barium sulfate coated weighting agent has a surface coverage of about 10% to about 40% of the weighting agent, and wherein the barium sulfate coated weighting agent has a specific gravity of 4 to 18. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES J SEIDLECK can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/
Primary Examiner, Art Unit 1768